Exhibit 10.24

PARTIAL TERMINATION OF AND FIFTEENTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 1)

THIS PARTIAL TERMINATION OF AND  FIFTEENTH AMENDMENT TO AMENDED AND RESTATED
MASTER LEASE AGREEMENT (LEASE NO. 1) (this "Amendment") is made and entered into
as of December 29, 2015 by and among each of the parties identified on the
signature pages hereof as a landlord (collectively, "Landlord") and each of the
parties identified on the signature pages hereof as a tenant  (jointly and
severally, "Tenant").

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of October 1, 2009, that certain Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of November 17, 2009, that certain Third Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of December 10, 2009, that
certain Partial Termination of and Fourth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of August 1, 2010, that certain
Fifth Amendment to Amended and Restated Master Lease Agreement (Lease No. 1),
dated as of May 1, 2011,  that certain Partial Termination of and Sixth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of June 1, 2011, that certain Seventh Amendment to Amended and Restated Master
Lease Agreement (Lease No. 1), dated as of June 20, 2011,  that certain Eighth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of August 31, 2012, that certain Partial Termination of and Ninth Amendment to
Amended and Restated Master Lease Agreement (Lease No. 1), dated as of August 1,
2013, that certain Partial Termination of and Tenth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1), dated as of January 22, 2014,
that certain Partial Termination of and Eleventh Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1), dated as of October 1, 2014, that
certain Partial Termination of and Twelfth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of October 31, 2014, that certain
Partial Termination and Thirteenth Amendment to Amended and Restated Master
Lease Agreement (Lease No. 1), dated as of February 17, 2015, and that certain
Partial Termination and Fourteenth Amendment to Amended and Restated Master
Lease Agreement (Lease No. 1), dated as of August 4, 2015 (as so amended,
"Amended Lease No. 1"),  Landlord leases to Tenant, and Tenant leases from
Landlord, the Leased Property (this and other capitalized terms used but not
otherwise defined herein having the meanings given such terms in Amended Lease
No. 1), all as more particularly described in Amended Lease No. 1; and

WHEREAS, simultaneously herewith, SPTIHS Properties Trust is selling a portion
of the Leased Property consisting of the real property and related improvements
formerly known as Park Place and located at 114 Green Street, Glenwood, Iowa, as
more particularly described on Exhibit A-21 to Amended Lease No. 1 (the “Park
Place Property”); and







--------------------------------------------------------------------------------

 



WHEREAS, in connection with the foregoing,  SPTIHS Properties Trust and the
other entities comprising Landlord and Five Star Quality Care Trust and the
other entities comprising Tenant wish to amend Amended Lease No. 1 to terminate
Amended Lease No. 1 with respect to the Park Place Property;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 1 is hereby amended as
follows:

1.Partial Termination of Amended Lease No. 1.  Amended Lease No. 1 is terminated
with respect to the Park Place Property and neither Landlord nor Tenant shall
have any further rights or liabilities thereunder with respect to the Park Place
Property from and after the date hereof, except for those rights and liabilities
which by their terms survive the termination of Amended Lease No. 1.

2.Definition of Minimum Rent.  The defined term "Minimum Rent" set forth in
Section 1.68 of Amended Lease No. 1 is deleted in its entirety and replaced with
the following:

"Minimum Rent"  shall mean the sum of Fifty-Eight Million Five Hundred
Seventy-Five Thousand Seven Hundred Seventy-Two and 85/100 Dollars
($58,575,772.85) per annum.

3.Schedule 1.  Schedule 1 to Amended Lease No. 1 is deleted in its entirety and
replaced with Schedule 1 attached hereto.

4.Exhibit A.  Exhibit A to Amended Lease No. 1 is amended by (a) deleting the
text of Exhibit A-21 attached thereto in its entirety and replacing it with
“Intentionally Deleted”.

5.Ratification.  As amended hereby, Amended Lease No. 1 is hereby ratified and
confirmed.

 

 

 

 

 

[Remainder of page intentionally left blank; Signature page follows] 

 

 



-  2  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

 

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

SPTMNR PROPERTIES TRUST

 

SNH/LTA PROPERTIES TRUST

 

SPTIHS PROPERTIES TRUST

 

SNH CHS PROPERTIES TRUST

 

SNH/LTA PROPERTIES GA LLC

 

SNH/LTA SE WILSON LLC

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the foregoing entities

 

 

 

 

 

MSD – MACON, LLC

 

MSD – BEAUFORT, LLC

 

MSD – CAMDEN, LLC

 

MSD – HARTSVILLE, LLC

 

MSD – LEXINGTON, LLC

 

MSD – ORANGEBURG, LLC

 

MSD – SENECA, LLC

 

MSD – CULLMAN, LLC

 

MSD – MADISON, LLC

 

MSD – SHEFFIELD, LLC

 

MSD – BOWLING GREEN, LLC

 

MSD – PADUCAH, LLC

 

MSD – CONYERS, LLC

 

MSD – GAINESVILLE, LLC

 

MSD – CLEVELAND, LLC

 

MSD – COOKEVILLE, LLC

 

MSD – JACKSON, LLC

 

MSD – KNOXVILLE, LLC

 

MSD – FRANKLIN, LLC

 

MSD – HOPKINSVILLE, LLC

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the foregoing entities

 





[Signature Page: Partial Termination of and Fifteenth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

--------------------------------------------------------------------------------

 



 

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

MORNINGSIDE OF KNOXVILLE, LLC

 

MORNINGSIDE OF FRANKLIN, LLC

 

FVE SE WILSON LLC

 

 

 

 

 

By:

/s/ R. Scott Herzig

 

 

R. Scott Herzig

 

 

Senior Vice President of each

 

 

of the foregoing entities

 

 

 

 

 

MORNINGSIDE OF MACON, LLC

 

MORNINGSIDE OF SENECA, L.P.

 

MORNINGSIDE OF HOPKINSVILLE,

 

LIMITED PARTNERSHIP

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

a Tennessee corporation, its General

 

 

Partner/Member (as applicable)

 

 

 

 

 

By:

/s/ R. Scott Herzig

 

 

 

R. Scott Herzig

 

 

 

Senior Vice President

 

 

 

 

 

 

(Signatures continue on next page)

 





[Signature Page: Partial Termination of and Fifteenth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

MORNINGSIDE OF BEAUFORT, LLC

 

MORNINGSIDE OF CAMDEN, LLC

 

MORNINGSIDE OF HARTSVILLE, LLC

 

MORNINGSIDE OF LEXINGTON, LLC

 

MORNINGSIDE OF ORANGEBURG, LLC

 

 

 

By:

MORNINGSIDE OF SOUTH CAROLINA,

 

 

L.P., a Delaware limited partnership, its Sole

 

 

Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General

 

 

 

Partner

 

 

 

 

 

 

 

By:

/s/ R. Scott Herzig

 

 

 

 

R. Scott Herzig

 

 

 

 

Senior Vice President

 

 

 

 

 

MORNINGSIDE OF CULLMAN, LLC

 

MORNINGSIDE OF MADISON, LLC

 

MORNINGSIDE OF SHEFFIELD, LLC

 

 

 

By:

MORNINGSIDE OF ALABAMA, L.P.,

 

 

a Delaware limited partnership, its Sole

 

 

Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General

 

 

 

Partner

 

 

 

 

 

 

 

By:

/s/ R. Scott Herzig

 

 

 

 

R. Scott Herzig

 

 

 

 

Senior Vice President

 

 

 

 

(Signatures continue on next page)

 





[Signature Page: Partial Termination of and Fifteenth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

MORNINGSIDE OF BOWLING GREEN, LLC

 

MORNINGSIDE OF PADUCAH, LLC

 

 

 

By:

MORNINGSIDE OF KENTUCKY,

 

 

LIMITED PARTNERSHIP, a Delaware

 

 

limited partnership, its Sole Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General

 

 

 

Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/R. Scott Herzig

 

 

 

 

R. Scott Herzig

 

 

 

 

Senior Vice President

 

 

 

 

 

MORNINGSIDE OF CONYERS, LLC

 

MORNINGSIDE OF GAINESVILLE, LLC

 

 

 

 

 

By:

MORNINGSIDE OF GEORGIA, L.P.,

 

 

a Delaware limited partnership, its Sole

 

 

Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General

 

 

 

Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ R. Scott Herzig

 

 

 

 

R. Scott Herzig

 

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

MORNINGSIDE OF CLEVELAND, LLC

 

MORNINGSIDE OF COOKEVILLE, LLC

 

MORNINGSIDE OF JACKSON, LLC

 

 

 

 

 

By:

MORNINGSIDE OF TENNESSEE, LLC, 

 

 

a Delaware limited liability company, its Sole

 

 

Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ R. Scott Herzig

 

 

 

 

R. Scott Herzig

 

 

 

 

Senior Vice President

 

 



[Signature Page: Partial Termination of and Fifteenth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

--------------------------------------------------------------------------------

 



SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit

    

Property Address

    

Base Gross Revenues
(Calendar Year)

    

Base Gross Revenues
(Dollar Amount)

    

Commencement
Date

    

Interest
Rate

 

A-1

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-2

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-3

 

Somerford Place - Encinitas
1350 South El Camino Real
Encinitas, CA  92024

 

2009 

 

$

3,092,467 

 

03/31/2008

 

8%

 

A-4

 

Somerford Place - Fresno
6075 North Marks Avenue
Fresno, CA  93711

 

2009 

 

$

3,424,896 

 

03/31/2008

 

8%

 

A-5

 

Lancaster Healthcare Center
1642 West Avenue J
Lancaster, CA  93534

 

2005 

 

$

6,698,648 

 

12/31/2001

 

10%

 

A-6

 

Somerford Place – Redlands
1319 Brookside Avenue
Redlands, CA  92373

 

2009 

 

$

3,065,084 

 

03/31/2008

 

8%

 

A-7

 

Somerford Place – Roseville
110 Sterling Court
Roseville, CA  95661

 

2009 

 

$

2,802,082 

 

03/31/2008

 

8%

 

A-8

 

Leisure Pointe
1371 Parkside Drive
San Bernardino, CA  92404

 

2007 

 

$

1,936,220 

 

09/01/2006

 

8.25%

 

A-9

 

Van Nuys Health Care Center
6835 Hazeltine Street
Van Nuys, CA  91405

 

2005 

 

$

3,626,353 

 

12/31/2001

 

10%

 

A-10

 

Mantey Heights
Rehabilitation & Care Center
2825 Patterson Road
Grand Junction, CO  81506

 

2005 

 

$

5,564,949 

 

12/31/2001

 

10%

 

A-11

 

Cherrelyn Healthcare Center
5555 South Elati Street
Littleton, CO  80120

 

2005 

 

$

12,574,200 

 

12/31/2001

 

10%

 

A-12

 

Somerford House and Somerford
Place – Newark I & II
501 South Harmony Road and
4175 Ogletown Road
Newark, DE  19713

 

2009 

 

$

6,341,636 

 

03/31/2008

 

8%

 

A-13

 

Tuscany Villa Of Naples
(aka Buena Vida) 
8901 Tamiami Trail East
Naples, FL  34113

 

2008 

 

$

2,157,675 

 

09/01/2006

 

8.25%

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit

    

Property Address

    

Base Gross Revenues
(Calendar Year)

    

Base Gross Revenues
(Dollar Amount)

    

Commencement
Date

    

Interest
Rate

 

A-14

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-15

 

Morningside of Columbus
7100 South Stadium Drive
Columbus, GA  31909

 

2006 

 

$

1,381,462 

 

11/19/2004

 

9%

 

A-16

 

Morningside of Dalton
2470 Dug Gap Road
Dalton, GA  30720

 

2006 

 

$

1,196,357 

 

11/19/2004

 

9%

 

A-17

 

Morningside of Evans
353 North Belair Road
Evans, GA  30809

 

2006 

 

$

1,433,421 

 

11/19/2004

 

9%

 

A-18

 

Vacant Land Adjacent to
Morningside of Macon
6191 Peake Road
Macon, GA  31220

 

2006 

 

 

N/A

 

11/19/2004

 

9%

 

A-19

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-20

 

Union Park Health Services
2401 East 8th Street
Des Moines, IA  50316

 

2005 

 

$

4,404,678 

 

12/31/2001

 

10%

 

A-21

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-22

 

Prairie Ridge Care &
Rehabilitation
608 Prairie Street
Mediapolis, IA  52637

 

2005 

 

$

3,234,505 

 

12/31/2001

 

10%

 

A-23

 

Ashwood Place
102 Leonardwood
Frankfort, KY  40601

 

2007 

 

$

1,769,726 

 

09/01/2006

 

8.25%

 

A-24

 

Somerford Place – Annapolis
2717 Riva Road
Annapolis, MD  21401

 

2009 

 

$

3,917,902 

 

03/31/2008

 

8%

 

A-25

 

Somerford Place – Columbia
8220 Snowden River Parkway
Columbia, MD  21045

 

2009 

 

$

3,221,426 

 

03/31/2008

 

8%

 

A-26

 

Somerford Place – Frederick
2100 Whittier Drive
Frederick, MD  21702

 

2009 

 

$

5,088,592 

 

03/31/2008

 

8%

 

A-27

 

Somerford Place – Hagerstown
10114 & 10116 Sharpsburg Pike
Hagerstown, MD  21740

 

2009 

 

$

4,066,761 

 

03/31/2008

 

8%

 

A-28

 

The Wellstead of Rogers
20500 and 20600
South Diamond Lake Road
Rogers, MN  55374

 

2009 

 

$

12,646,616 

 

03/01/2008

 

8%

 

A-29

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit

    

Property Address

    

Base Gross Revenues
(Calendar Year)

    

Base Gross Revenues
(Dollar Amount)

    

Commencement
Date

    

Interest
Rate

 

A-30

 

Hermitage Gardens of Oxford
1488 Belk Boulevard
Oxford, MS  38655

 

2007 

 

$

1,816,315 

 

10/01/2006

 

8.25%

 

A-31

 

Hermitage Gardens of Southaven
108 Clarington Drive
Southaven, MS  38671

 

2007 

 

$

1,527,068 

 

10/01/2006

 

8.25%

 

A-32

 

Ashland Care Center
1700 Furnace Street
Ashland, NE  68003

 

2005 

 

$

4,513,891 

 

12/31/2001

 

10%

 

A-33

 

Blue Hill Care Center
414 North Wilson Street

Blue Hill, NE  68930

 

2005 

 

$

2,284,065 

 

12/31/2001

 

10%

 

A-34

 

Central City Care Center
2720 South 17th Avenue
Central City, NE  68462

 

2005 

 

$

2,005,732 

 

12/31/2001

 

10%

 

A-35

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-36

 

Gretna Community Living Center
700 South Highway 6
Gretna, NE  68028

 

2005 

 

$

3,380,356 

 

12/31/2001

 

10%

 

A-37

 

Sutherland Care Center
333 Maple Street
Sutherland, NE  69165

 

2005 

 

$

2,537,340 

 

12/31/2001

 

10%

 

A-38

 

Waverly Care Center
11041 North 137th Street
Waverly, NE  68462

 

2005 

 

$

3,066,135 

 

12/31/2001

 

10%

 

A-39

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-40

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-41

 

Mount Vernon of South Park
1400 Riggs Road
South Park, PA  15129

 

2006 

 

$

2,718,057 

 

10/31/2005

 

9%

 

A-42

 

Morningside of Gallatin
1085 Hartsville Pike
Gallatin, TN  37066

 

2006 

 

$

1,343,801 

 

11/19/2004

 

9%

 

A-43

 

Walking Horse Meadows
207 Uffelman Drive
Clarksville, TN  37043

 

2007 

 

$

1,471,410 

 

01/01/2007

 

8.25%

 

A-44

 

Morningside of Belmont
1710 Magnolia Boulevard
Nashville, TN  37212

 

2006 

 

$

3,131,648 

 

06/03/2005

 

9%

 

 





 

--------------------------------------------------------------------------------

 



 

 

    

    

    

    

    

    

    

    

    

    

 

Exhibit

    

Property Address

    

Base Gross Revenues
(Calendar Year)

    

Base Gross Revenues
(Dollar Amount)

    

Commencement
Date

    

Interest
Rate

 

A-45

 

Dominion Village at Chesapeake
2856 Forehand Drive
Chesapeake, VA  23323

 

2005 

 

$

1,416,951 

 

05/30/2003

 

10%

 

A-46

 

Dominion Village at Williamsburg
4132 Longhill Road
Williamsburg, VA  23188

 

2005 

 

$

1,692,753 

 

05/30/2003

 

10%

 

A-47

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-48

 

Brookfield Rehabilitation and
Specialty Care (aka Woodland
Healthcare Center)
18741 West Bluemound Road
Brookfield, WI  53045

 

2005 

 

$

13,028,846 

 

12/31/2001

 

10%

 

A-49

 

Meadowmere -
Southport Assisted Living
8350 and 8351 Sheridan Road
Kenosha, WI  53143

 

2009 

 

$

2,170,645 

 

01/04/2008

 

8%

 

A-50

 

Meadowmere -
Madison Assisted Living
5601 Burke Road
Madison, WI  53718

 

2009 

 

$

2,136,654 

 

01/04/2008

 

8%

 

A-51

 

Intentionally Deleted.

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-52

 

Mitchell Manor Senior Living
5301 West Lincoln Avenue
West Allis, WI  53219

 

2009 

 

$

12,348,104 

 

01/04/2008

 

8%

 

A-53

 

Laramie Care Center
503 South 18th Street
Laramie, WY  82070

 

2005 

 

$

4,473,949 

 

12/31/2001

 

10%

 

A-54

 

Haven in Highland Creek
5920 McChesney Drive
Charlotte, NC  28269


Laurels in Highland Creek 
6101 Clark Creek Parkway
Charlotte, NC  28269

 

2010 

 

$

6,454,157 

 

11/17/2009

 

8.75%

 

A-55

 

Haven in the Village
at Carolina Place
13150 Dorman Road
Pineville, NC  28134


Laurels in the Village
at Carolina Place
13180 Dorman Road
Pineville, NC  28134

 

2010 

 

$

7,052,425 

 

11/17/2009

 

8.75%

 

A-56

 

Haven in the Summit
3 Summit Terrace
Columbia, SC  29229

 

2010 

 

$

2,308,737 

 

11/17/2009

 

8.75%

 

 





 

--------------------------------------------------------------------------------

 



 

 

    

    

    

    

    

    

    

    

    

    

 

Exhibit

    

Property Address

    

Base Gross Revenues
(Calendar Year)

    

Base Gross Revenues
(Dollar Amount)

    

Commencement
Date

    

Interest
Rate

 

A-57

 

Haven in the Village at Chanticleer
355 Berkmans Lane
Greenville, SC  29605

 

2010 

 

$

2,197,919 

 

11/17/2009

 

8.75%

 

A-58

 

Intentionally Deleted

 

N/A

 

 

N/A

 

N/A

 

N/A

 

A-59

 

Haven in Stone Oak
511 Knights Cross Drive
San Antonio, TX  78258


Laurels in Stone Oak
575 Knights Cross Drive San
Antonio, TX  78258

 

2010 

 

$

6,584,027 

 

11/17/2009

 

8.75%

 

A-60

 

Eastside Gardens
2078 Scenic Highway North
Snellville, GA 30078

 

2010 

 

$

1,766,628 

 

12/10/2009

 

8.75%

 

A-61

 

Crimson Pointe
7130 Crimson Ridge Drive
Rockford, IL  61107

 

2012 

 

$

2,568,827 

 

05/01/2011

 

8%

 

A-62

 

Talbot Park
6311 Granby Street
Norfolk, VA 23305

 

2012 

 

$

3,866,871 

 

06/20/2011

 

7.5%

 

A-63

 

The Landing at Parkwood Village
1720 Parkwood Boulevard
Wilson, NC  27893

 

2012 

 

$

4,318,990 

 

06/20/2011

 

7.5%

 

A-64

 

Aspenwood
14400 Homecrest Road Silver
Spring, MD 20906

 

2005 

 

$

4,470,354 

 

10/25/2002

 

10%

 

A-65

 

HeartFields at Easton
700 Port Street
Easton, MD 21601

 

2005 

 

$

2,545,887 

 

10/25/2002

 

10%

 

A-66

 

Morningside of Macon
6191 Peake Road
Macon, GA  31220

 

2006 

 

$

1,298,541 

 

11/19/2004

 

9%

 

A-67

 

Morningside of Beaufort
109 Old Salem Road
Beaufort, SC  29902

 

2006 

 

$

1,337,453 

 

11/19/2004

 

9%

 

A-68

 

Morningside of Camden
719 Kershaw Highway
Camden, SC  29020

 

2006 

 

$

1,595,035 

 

11/19/2004

 

9%

 

A-69

 

Morningside of Hartsville
1901 West Carolina Avenue
Hartsville, SC  29550

 

2006 

 

$

1,507,131 

 

11/19/2004

 

9%

 

A-70

 

Morningside of Lexington
218 Old Chapin Road
Lexington, SC  29072

 

2006 

 

$

1,638,422 

 

11/19/2004

 

9%

 

A-71

 

Morningside of Orangeburg
2306 Riverbank Drive
Orangeburg, SC  29118

 

2006 

 

$

1,129,764 

 

11/19/2004

 

9%

 

 





 

--------------------------------------------------------------------------------

 



 

 

    

    

    

    

    

    

    

    

    

    

 

Exhibit

    

Property Address

    

Base Gross Revenues
(Calendar Year)

    

Base Gross Revenues
(Dollar Amount)

    

Commencement
Date

    

Interest
Rate

 

A-72

 

Morningside of Seneca
15855 Wells Highway
Seneca, SC  29678

 

2006 

 

$

1,684,477 

 

11/19/2004

 

9%

 

A-73

 

Morningside of Cullman
2021 Dahlke Dr. NE
Cullman, AL  32058

 

2006 

 

$

1,413,633 

 

11/19/2004

 

9%

 

A-74

 

Morningside of Madison
49 Hughes Road
Madison, AL  35758

 

2006 

 

$

1,531,206 

 

11/19/2004

 

9%

 

A-75

 

Morningside of Sheffield
413 D. D. Cox Boulevard
Sheffield, AL  35660

 

2006 

 

$

1,495,038 

 

11/19/2004

 

9%

 

A-76

 

Morningside of Bowling Green
981 Campbell Lane
Bowling Green, KY  42104

 

2006 

 

$

1,458,781 

 

11/19/2004

 

9%

 

A-77

 

Morningside of Paducah

1700 Elmdale Road
Paducah, KY  42003

 

2006 

 

$

2,012,245 

 

11/19/2004

 

9%

 

A-78

 

Morningside of Conyers
1352 Wellbrook Circle
Conyers, GA  30012

 

2006 

 

$

1,646,910 

 

11/19/2004

 

9%

 

A-79

 

Morningside of Gainesville
2435 Limestone Parkway
Gainesville, GA  30501

 

2006 

 

$

1,453,250 

 

11/19/2004

 

9%

 

A-80

 

Morningside of Cleveland
2900 Westside Drive, N.W.
Cleveland, TN  37312

 

2006 

 

$

1,212,846 

 

11/19/2004

 

9%

 

A-81

 

Morningside of Cookeville
1010 East Spring Street
Cookeville, TN  38501

 

2006 

 

$

1,513,932 

 

11/19/2004

 

9%

 

A-82

 

Morningside of Jackson
1200 North Parkway
Jackson, TN  38305

 

2006 

 

$

1,787,155 

 

11/19/2004

 

9%

 

A-83

 

Williamsburg Villas
A Morningside Community
3020 Heatherton Way
Knoxville, TN  37920

 

2006 

 

$

2,728,841 

 

11/19/2004

 

9%

 

A-84

 

Morningside of Franklin
105 Sunrise Circle
Franklin, TN  37067

 

2006 

 

$

1,582,509 

 

11/19/2004

 

9%

 

A-85

 

Morningside of Hopkinsville
4190 Lafayette Road
Hopkinsville, KY  42240

 

2006 

 

$

1,444,246 

 

11/19/2004

 

9%

 

A-86

 

Parkwood Village
1730 Parkwood Boulevard
Wilson, NC  27893

 

2012 

 

$

4,318,990 

 

06/23/2011

 

7.5%

 

 

 

--------------------------------------------------------------------------------